I dissent only from the decision of the majority members of this court in granting the motion to strike from the files the bill of exceptions. The recent act entitled "An Act to establish a simplified method of appellate review," 116 Ohio Laws, 104, must be construed as a whole, and effect given to the expressed purpose of the legislation, which is to establish a "simplifiedmethod of appellate review." Under the new act the only jurisdictional requirement to obtain a review in this court is the filing of the notice of appeal; no summons being required, the appeal must be considered as a continuance of the same cause, otherwise the procedure would be violative of the due process provision of the Constitution. The filing of the bill of exceptions is merely a "step required to be taken subsequent to the perfection of the appeal." This is clearly set forth in Section 12223-4, General Code, wherein it is provided:
"The appeal shall be deemed perfected when written notice of appeal shall be filed * * *. After being duly perfected * * * no step required to be taken subsequent to the perfection of the appeal shall be deemed to be jurisdictional."
The act being construed as a whole to effectuate the defined purpose thereof, it will not do to pick out one provision of the act and give it such force and effect *Page 135 
as will destroy that purpose. The majority members of this court have stated that the purpose of the new appellate procedure is "to make certain and expeditious appellate practice." The fundamental purpose of the enactment, as stated in its title, is to simplify the procedure for a review in this court of the judgment of the trial court. Any construction of the act which will defeat such review upon technical grounds will destroy the defined purpose of the act.
Underlying all of the provisions of the act relating to the preparation and filing of a bill of exceptions, it seems clear that the real purpose is to have a true bill of exceptions for consideration by the reviewing court. In the absence of any agreement between parties to the action, it is necessary, to make expeditious disposition of the action in the appellate court, that there be fixed a time within which the bill shall be filed with the clerk of the trial court, who is likewise the clerk of the appellate court, to the end that the opposing counsel may have a reasonable time, fixed at ten days, in which to file objection or amendment to such bill, and time in which the court may allow and sign the bill of exceptions, but when the parties agree that the bill of exceptions is a true bill and waive the signing thereof by the trial court, there is no occasion for filing objection or amendment and no time is required for the signing and allowing of the bill, and, hence, the act provides (Section 11571, General Code):
"That the signature of such judge may be dispensed with by agreement of the parties and when all the parties, individually or by their attorneys of record stipulate that the bill of exceptions is a true bill of exceptions, it shall be filed andconsidered as such without the signature of the judge." (Italics mine.)
Thus, we find by the mandatory provision of the act that the agreed true bill of exceptions shall be considered, *Page 136 
and the court which is to consider the bill is, of course, the reviewing court, not the trial court.
The language of Section 11571, General Code, wherein it is provided that such agreed true bill of exceptions shall be considered as such, would be without any meaning whatever if we are to hold that in every case the bill is to be filed in the trial court within forty days after the overruling of the motion for a new trial.
Construing the act as a whole, the principle expressio uniusest exclusio alterius has no application for the reason that the act in its several sections provides a number of instances in which the bill need not be filed in the Common Pleas Court within forty days; one of these instances being wherein the act (Section 11571) provides:
"That the bill of exceptions shall not be necessary in a case in which the entry of judgment shows that the case was tried on an agreed statement of facts and such agreed statement was filed with the papers in the case."
Another section of the act (Section 11564) provides:
"Whenever an appeal is taken on questions of law and fact and the court of appeals determines that the case cannot be heard upon the facts and no bill of exceptions has been filed in the cause, that the court of appeals shall fix the time, not to exceed thirty days, for the preparation and settlement of a bill of exceptions." (Italics mine.)
This provision clearly indicates that time is not of the essence of the act, but the important feature of the act is to provide for a true bill of exceptions for review upon questions of law.
Another provision of the act (Section 13459-3) is that:
"It shall not be necessary to include in the transcript of the record, any bill of exceptions or objections, *Page 137 
but the original bill of exceptions or objections, may be attached in lieu of the transcript of the record thereof. Thecourt in which the review is sought, by summary process, maycompel a more complete record to be furnished, * * *." (Italics mine.)
The majority members of this court seem to conclude that the construction I have placed upon this act would permit an appellant to take his own time to file a bill of exceptions. Clearly, there is no need for concern upon this proposition, for the act provides (Section 12223-47) that:
"The several judges of the courts of common pleas and the courts of appeals shall make rules, not inconsistent with the laws of the state, for regulating the practice and conducting the business of their respective courts, which they shall submit to the supreme court. The supreme court may alter and amend such rules and make other and further rules, from time to time as is deemed necessary for regulating the proceedings in any of the courts of the state, for the purpose of making this act effective for the convenient administration of justice or of, otherwise, simplifying judicial procedure."
Under authority of the last quoted provision of the act the judges of the Courts of Appeals have made rules which have been approved by the Supreme Court and wherein the Courts of Appeals have fixed the limit of time within which any bill must be filed, to wit, not more than fifty days after the filing of the notice of appeal. The rules of the court are given the force and effect of law and are not in contravention of any constitutional provision relating to the jurisdiction of the Courts of Appeals.
Under the old procedure the Common Pleas Court was authorized, under certain conditions, to extend the time for the preparation and filing of the bill of exceptions. This provision was not carried into the *Page 138 
new act, but there is substituted therefor the provisions to which I have hereinabove adverted, whereby the reviewing court is authorized, by summary process, to compel a more complete record to be furnished, and this provision will fully protect against a situation wherein the bill of exceptions has not been filed within the forty-day period fixed in one of the sections.
I submit that a construction of the act which will do no injustice to the parties litigant, which will not tend to delay and prolong litigation, but which will simplify the procedure in all matters which are not jurisdictional, will have a tendency to give respect for courts of justice; that the technical construction placed upon these statutes by the majority members of this court will serve to defeat the ends of justice and bring disrespect for the law as well as the court.
The parties to this action have agreed that the bill of exceptions is a true bill and have waived the signature of the trial judge, and the act provides that in this situation the bill shall be filed and considered.